J-S06004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MUHAMMUD BINABDULRAHI HILL

                            Appellant                  No. 72 MDA 2015


           Appeal from the Judgment of Sentence December 3, 2014
              In the Court of Common Pleas of Schuylkill County
             Criminal Division at No(s): CP-54-CR-0000057-2014


BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                         FILED MARCH 11, 2016

        Appellant, Muhammud Binabdulrahi Hill, appeals pro se1 from the

judgment of sentence entered after a jury convicted him of, among other

charges, aggravated assault of a fellow prisoner at Mahanoy State

Correctional Institute. After careful review, we affirm.

        The Commonwealth charged Hill with aggravated assault, simple

assault, and harassment arising from an altercation with a fellow prisoner



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Hill had an irreconcilable conflict with his court appointed trial attorney and
ultimately requested, on the record, to proceed pro se on appeal rather than
continue with his trial attorney. See Commonwealth v. Grazier, 713 A.2d
81 (Pa. Super. 1988).
J-S06004-16


who was queued for a visit to the prison commissary.            An attorney was

appointed to represent Hill, and the case proceeded to trial.

      At trial, the Commonwealth presented the testimony of, among others,

the victim and an eyewitness prison guard, as well as a video tape of the

assault. The jury convicted Hill on all three charges. The trial court found

that the simple assault and harassment convictions merged with the

aggravated assault conviction and sentenced Hill to 8½ to 17 years’

incarceration, consecutive to any other sentence currently being served.

      Hill subsequently filed, pro se, a motion for extraordinary relief, as well

as a post-sentence motion. The trial court denied both motions.        Hill then

filed a motion for new appointed counsel, which the trial court also denied.

This timely appeal followed. Trial counsel withdrew, and Hill stated, during a

Grazier hearing, that he desired to proceed pro se rather than continue to

be represented by his trial attorney.

      On appeal, Hill argues that he failed to receive discovery, specifically

the “chief Commonwealth witness statement attesting to basically what,

who, and why he was assaulted, if, in fact, that did occur.” Appellant’s Brief,

at 7. However, a review of the certified record reveals no pre-trial motion

for discovery. Hill is therefore due no relief on this claim. See Pa.R.Crim.P.,

Rule 573(A) (“When there are items requested by one party which the other

party has refused to disclose, the demanding party may make appropriate

motion.”); Commonwealth v. Long, 753 A.2d 272, 277 (Pa.Super. 2000)


                                        -2-
J-S06004-16


(construing a previous version of Rule 573 to require a request for discovery

by defendant before the Commonwealth’s duty to disclose is triggered).

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2016




                                    -3-